United States Court of Appeals,

                               Fifth Circuit.

                                No. 93-9112.

                  Michael Lee THOMAS, Plaintiff-Appellant,

                                     v.

                    LTV CORPORATION, Defendant-Appellee.

                               Dec. 13, 1994.

Appeal from the United States District Court for the Northern
District of Texas.

Before REYNALDO G. GARZA, DeMOSS and BENAVIDES, Circuit Judges:

     BENAVIDES, Circuit Judge:

     Michael Lee Thomas ("Thomas") appeals the district court's

summary judgment in favor of LTV Corporation.             The district court

concluded that section 301 of the Labor Management Relations Act,

29 U.S.C. §§ 141-87, preempted Thomas' various state law claims.

     This case primarily involves two issues:         (1) whether Thomas'

individual attendance probation agreement is treated in the same

manner   as   a    collective-bargaining     agreement,    for   purposes   of

preemption under section 301 of the Labor Management Relations Act,

29 U.S.C. §§ 141-87 ("LMRA");       and (2) whether Thomas' claim for

wrongful discharge under Tex. Labor Code § 451.001 (formerly

Tex.Rev.Civ.Stat.Ann. art. 8307c) is preempted under the LMRA.

Given the facts of this particular case, we answer both questions

affirmatively, and we affirm the district court's judgment.

                                  I. Facts

     From 1984 to 1991, Thomas was employed by LTV in Dallas,

Texas.   For most of that time, Thomas was a member of the United

                                     1
Automobile,     Aerospace    and    Agricultural           Implement      Workers    of

America, Local Union 848 ("UAW" or "Union"), which maintained a

collective-bargaining       agreement       ("CBA")        with   LTV.       The    CBA

contained the terms and conditions of employment for Thomas and

other employees similarly situated, and it also contained grievance

and arbitration procedures relating to disciplinary actions taken

against UAW members and the interpretation and application of the

agreement.    For the UAW, its members, and LTV, these provisions

were binding.

       Thomas had a history of absenteeism for which he received

written warnings in 1989 and 1990.                   At a subsequent meeting

attended by his union steward, an LTV supervisor, and the LTV

labor-relations    representative,          Thomas    was     presented      with    an

attendance probation agreement ("APA").               His continued employment

was conditioned upon acceptance of the APA, setting forth minimum

attendance requirements for one year. Under the APA, Thomas agreed

that any unexcused absences would result in his immediate discharge

and that his total number of absences could not exceed four percent

of his scheduled work days within any three-month period.                     The APA

also provided that if Thomas failed to meet these requirements, he

would be discharged without benefit of any grievance or arbitration

procedures set forth in the CBA.            Thomas, the union steward, and

both   LTV   representatives       signed    the     APA    in    their   respective

capacities.

       On January 4, 1991, Thomas suffered an on-the-job injury

requiring medical treatment.         Thomas was unable to work until his


                                        2
physician released him in April 1991.        During this time, Thomas

applied for and received workers' compensation benefits under LTV's

compensation policy.     After determining that Thomas' absences

during this period exceeded the minimum attendance requirements

under the APA, LTV fired Thomas on March 7, 1991.

     Thomas filed a grievance through the UAW, contending that his

discharge   was   improper   because   the   absences    caused   by   his

work-related injuries should not have been included in calculating

whether the four-percent maximum was exceeded.          Under the CBA's

grievance procedures, applicable when the grievance involves the

termination of a union member, other officers of the local and

international union participated.

     On September 17, 1991, LTV and UAW officials presented Thomas

with a second attendance probation agreement which he refused to

sign because it waived any right he might have to sue LTV based on

the original APA.    Thomas made no further efforts to pursue his

claim under the terms of the CBA.

                       II. Procedural History

     In December 1992, Thomas sued LTV in Texas state court,

alleging:   (1) breach of contract;    (2) estoppel;     (3) intentional

and negligent infliction of emotional distress;         and (4) wrongful

discharge under Texas Labor Code § 451.001.      Each claim arose from

LTV's conduct as it related to the events surrounding Thomas'

dismissal in March 1991.     LTV removed the case to federal court on

the basis of federal question jurisdiction, claiming that Thomas'

state law claims were preempted by section 301 of the Labor


                                   3
Management Relations Act, 29 U.S.C. § 185.

     In July 1993, LTV filed a motion for summary judgment on all

of Thomas' claims, arguing that they were preempted by section 301

of the LMRA, that they were barred by a six-month statute of

limitations, and that Thomas failed to exhaust the grievance

procedures provided for under the CBA.         Thomas' response included

a motion to remand the claims to state court.         He asserted that the

district court lacked subject-matter jurisdiction and denied that

section 301 preempted his claims.

     With the exception of Thomas' wrongful discharge claim, the

district court dismissed all of Thomas' state tort and contract

claims, finding them preempted by section 301 and barred by the

LMRA's six-month statute of limitations.              The district court

initially concluded, however, that Thomas' wrongful discharge claim

under Texas Labor Code § 451.001 neither required a construction of

the CBA nor implicated rights created by the CBA;           therefore, this

claim was remanded to state court.

     On October 22, 1993, LTV filed a Motion to Alter or Amend the

Judgment   requesting   that   the       district   court   reconsider   its

determination that the wrongful discharge claim was not preempted

by section 301. LTV argued that section 301 preempted the wrongful

discharge claim based on Thomas' deposition testimony that the

basis for his wrongful discharge claim was the interpretation and

application of the attendance probation agreement.           On October 27,

1993, the district court granted LTV's motion and dismissed Thomas'

wrongful discharge claim, concluding that this claim was based upon


                                     4
the APA and, therefore, preempted by section 301.

                        III. Jurisdiction

      Thomas asserts that the district court lost jurisdiction to

reconsider its order remanding Thomas' wrongful discharge claim to

state court.   This claim was initially remanded as a matter of

discretion under the authority of 28 U.S.C. § 1367(c), which states

in relevant part:

     The district court may decline to exercise supplemental
     jurisdiction over a claim under subsection (a) if—

          (1) the claim raises a novel or complex issue of state
          law;

          (2) the claim substantially predominates over the claim
          or claims over which the district court has original
          jurisdiction;

          (3) the district court has dismissed all claims over
          which it has original jurisdiction....

Discretionary remand orders under this provision are neither based

upon a lack of subject-matter jurisdiction nor a defect in the

removal procedure under 28 U.S.C. § 1447(c).     More importantly,

discretionary remand orders are not subject to 28 U.S.C. § 1447(d),

which provides:

     An order remanding a case to the State court from which it was
     removed is not reviewable on appeal or otherwise, except that
     an order remanding a case pursuant to section 1443 of this
     title shall be reviewable by appeal or otherwise.

As opposed to section 1447(d) remand orders, discretionary remand

orders are reviewable either by the district court or on appeal.

See In re Digicon Marine, Inc., 966 F.2d 158, 160 (5th Cir.1992).

     With regard to the district court's ability to reconsider its

earlier remand order, the remand order is treated like any other


                                5
final judgment.       Generally, a district court retains jurisdiction

until the time for filing an appeal has expired or until a valid

notice of appeal is filed.           When a timely Rule 59(e) motion has

been filed, the district court retains jurisdiction for thirty days

after ruling on the motion.               Here, LTV's Rule 59(e) motion to

reconsider or amend was filed four days after the remand order.

The district court granted the motion five days later, clearly

within its jurisdiction.        See id. at 160-61.           The district court

retained jurisdiction to vacate its remand order;                  likewise, this

Court has jurisdiction to hear this appeal.              See In re Shell Oil

Co., 932 F.2d 1523, 1528 (5th Cir.), reh'g denied, 940 F.2d 1532

(5th Cir.1991).

                          IV. Standard of Review

     A district court's ruling on a motion for summary judgment is

reviewed de novo.      Federal Deposit Ins. Corp. v. Laguarta, 939 F.2d
1231, 1236 (5th Cir.1991);          see also Baker v. Farmers Elec. Coop.,

Inc., 34 F.3d 274, 278 (5th Cir.1994) (preemption questions are

reviewed de novo ).        A motion for summary judgment is properly

granted when competent evidence establishes the absence of a

genuine issue of material fact and that the movant is entitled to

judgment as a matter of law.              See Celotex Corp. v. Catrett, 477
U.S. 317, 322-23, 106 S. Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986).                  A

defendant     moving     for   summary        judgment   must       affirmatively

demonstrate    that    there   is    no    genuine   issue    of   material   fact

concerning each element of the plaintiff's claims for relief.                 Id.

An issue is "material" if it involves a fact that might affect the


                                          6
outcome of the suit under the governing law.        See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91
L. Ed. 2d 202 (1986).    This Court is required to resolve all doubts

and draw all reasonable inferences in favor of the non-movant and

determine whether the movant is entitled to judgment as a matter of

law.     Wells v. General Motors Corp., 881 F.2d 166, 169 (5th

Cir.1989), cert. denied, 495 U.S. 923, 110 S. Ct. 1959, 109 L. Ed. 2d
321 (1990).

                      V. Section 301 Preemption

        Thomas contends that the district court erred in concluding

that his state law claims were preempted by section 301.     Section

301 of the LMRA provides the requisite jurisdiction and remedies

for individual employees covered under a collective-bargaining

agreement between that individual's employer and the union. Landry

v. Cooper/T. Smith Stevedoring Co., Inc., 880 F.2d 846, 850 (5th

Cir.1989).    Section 301 of the LMRA provides, in part:

       Suits for violation of contracts between an employer and a
       labor organization representing employees in an industry
       affecting commerce as defined in this chapter, or between any
       such labor organizations, may be brought in any district court
       of the United States having jurisdiction of the parties,
       without respect to the amount in controversy or without regard
       to the citizenship of the parties.

29 U.S.C. § 185(a).    Incompatible doctrines of state law must give

way to federal labor law.   Local 174, Teamsters v. Lucas Flour Co.,

369 U.S. 95, 102-03, 82 S. Ct. 571, 576, 7 L. Ed. 2d 593 (1962).    The

preemptive effect of section 301 applies to causes of action

arising in both contract and tort.    United Steelworkers v. Rawson,

495 U.S. 362, 369, 110 S. Ct. 1904, 1909, 109 L. Ed. 2d 362 (1990);


                                  7
Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 210-11, 105 S. Ct.
1904, 1910-11, 85 L. Ed. 2d 206 (1985).

        Preemption occurs when a decision on the state claim is

inextricably intertwined with consideration of the terms of the

labor contract or when the application of state law to a dispute

requires interpretation of the collective-bargaining agreement.

See Lingle v. Norge Div., Magic Chef, Inc., 486 U.S. 399, 406-07,

108 S. Ct. 1877, 1881-82, 100 L. Ed. 2d 410 (1988);       Allis-Chalmers,
471 U.S. at 213, 105 S.Ct. at 1912.        The U.S. Supreme Court has

held:

     [I]f the resolution of a state-law claim depends upon the
     meaning of a collective-bargaining agreement, the application
     of state law (which might lead to inconsistent results since
     there could be as many state-law principles as there are
     States)     is    pre-empted     and    federal     labor-law
     principles—necessarily uniform throughout the Nation—must be
     employed to resolve the dispute.

Lingle, 486 U.S. at 405-06, 108 S.Ct. at 1881.       Prior to Lingle,

the U.S. Supreme Court held that "when resolution of a state-law

claim is substantially dependent upon analysis of the terms of an

agreement made between the parties in a labor contract, that claim

must be either treated as a § 301 claim or dismissed as pre-empted

by federal labor-contract law."       Allis-Chalmers, 471 U.S. at 220,

105 S.Ct. at 1915 (citations omitted).       Equally well-recognized,

however, is the principle that claims only tangentially involving

provisions of collective-bargaining agreements are not preempted by

section 301.   Lingle, 486 U.S. at 409-11, 108 S.Ct. at 1883-84.

A. The Attendance Probation Agreement

        To determine the preemptive effect of section 301, we must


                                  8
first   decide    whether    Thomas'      individual       attendance      probation

agreement is treated in the same manner as a collective-bargaining

agreement.      Thomas characterizes the APA as an employment contract

independent of the CBA the UAW maintained with LTV.                         The APA

allegedly     superseded    any    contrary      provisions    in    the    CBA   and

governed the conditions of Thomas' continued employment. According

to the terms of the APA, Thomas would not be discharged if, upon

returning to work, he presented a written "verifiable, excusable

reason."      The APA further stated that a termination resulting from

a violation of the agreement would be considered "final" and

"without recourse to the grievance and arbitration procedure"

provided by the CBA.       Although the APA did not define what reasons

would be "excusable," Thomas testified that, on the day the APA was

presented,      LTV   labor-relations         representative    Frank      Antonelli

specified that personal holidays and vacation days would "not

count" toward calculating the four-percent maximum. Antonelli also

stated that although sick days supported by a "viable doctor's

excuse" would be considered "excused," they would count toward the

calculation. This provision was amplified in a conversation Thomas

had    with   Antonelli    on     the   day    of    his   on-the-job      accident.

Antonelli assured Thomas that time lost from work as a result of

the work-related injury would not be considered when determining

whether Thomas was meeting the attendance requirements of the APA.

From    this,   Thomas    asserts       that   the    agreement     defines    terms

particular only to him as a stand-alone contract, only tangentially

relating to the CBA.


                                          9
       To the contrary, LTV portrays the APA as an exercise of its

management responsibilities and functions, as described in the CBA.

When   preparing   to   discipline     a    union      member   for    excessive

absenteeism, LTV approached the union steward and drafted the

agreement for that employee's acceptance or rejection. LTV asserts

that this APA was not an independent or superseding contract,

arguing that it was part and parcel of the CBA because all parties

were adequately represented and their rights under the CBA were

protected. LTV contends that any dispute regarding the application

or meaning of the terms of the APA compels a direct reference to

the CBA and, thus, enters the scope of section 301 preemption.

        In Eitmann v. New Orleans Public Serv., Inc., 730 F.2d 359

(5th Cir.1984), this Court held that a union employee's claim for

breach of a separate individual employment contract would be

analyzed     for    LMRA     preemption          purposes       just     as     a

collective-bargaining agreement would be.               Id. at 364.     In that

case, the employee contended that he was advised, at the time of

his hiring, that a lineman suffering work-related injuries would

receive full compensation during periods of disability and, if

necessary, until retirement.      At all times during his employment,

however, Eitmann was a member of a union which maintained a

collective-bargaining      agreement      with   his    employer.       The   CBA

provided for mandatory grievance procedures which were begun by

Eitmann, but later abandoned.      Eitmann brought suit for breach of

contract, grounded on his individual contract with his employer.

This Court held that the two agreements could not be construed so


                                     10
independently      of   each    other,   as    to    avoid      preemption.         While

individual    contracts        between   employer         and    employee     are    not

precluded by the existence of a collective-bargaining agreement, to

the extent that an individual contract and a collective-bargaining

agreement are inconsistent, the latter must prevail.                     Id. at 362

(citing J.I. Case v. NLRB, 321 U.S. 332, 64 S. Ct. 576, 88 L. Ed. 762

(1944)).     This "inconsistency" requirement is satisfied if the

separate agreement clearly seeks to "limit or condition" the terms

of the collective-bargaining agreement, which establishes the terms

and conditions of employment, including discharge and grievance

procedures.       Id. at 363.

     Even accepting Thomas' argument that the APA is "independent"

of the CBA, it nonetheless seeks to "limit or condition" the terms

of Thomas' employment which is addressed by the CBA.                    Thus, under

the authority of Eitmann, the APA is subject to a preemption

analysis just as if it was a CBA.1

     In addition, we believe that the APA at issue here technically

qualifies    as     a   CBA    because   it     is    a    collectively-bargained

instrument, manifesting a disciplinary action taken by LTV for

Thomas' poor work attendance.                 Collective bargaining has been

defined as bargaining by an organization or group of workmen on

behalf of its members with the employer, as well as the settlement

     1
      At least one other circuit has held that an independent
agreement of employment is treated as a CBA for preemption
purposes because the independent agreement can only be effective
as part of the larger collective-bargaining agreement. See
Stallcop v. Kaiser Foundation Hosp., 820 F.2d 1044, 1048 (9th
Cir.1987) (an oral agreement made in connection with the
employee's reinstatement).

                                         11
of     disputes    by   negotiation   between     an    employer   and    the

representative of his employees.            See United Constr. Workers v.

Haislip Baking Co., 223 F.2d 872, 877 (4th Cir.), cert. denied, 350
U.S. 847,     76 S. Ct. 87,   100 L. Ed. 754   (1955).        A

collective-bargaining agreement is an effort to set forth a whole

system of "industrial self-government."            United Steelworkers v.

Warrior & Gulf Navigation Co., 363 U.S. 574, 580, 80 S. Ct. 1347,

1351, 4 L. Ed. 2d 1409 (1960).          As described by the U.S. Supreme

Court:

       Collective bargaining agreements regulate or restrict the
       exercise of management functions; they do not oust management
       from the performance of them. Management hires and fires,
       pays and promotes, supervises, and plans.

                                  . . . . .

       The grievance procedure is, in other words, a part of the
       continuing collective bargaining process.

Warrior & Gulf Navigation Co., 363 U.S. at 580-81, 80 S.Ct. at

1351-52.

       Here, the APA is a manifestation of a disciplinary action by

LTV for an employee's poor work attendance.            The UAW, through its

union steward, was aware of this disciplinary proceeding and

participated in the presentation of the APA to Thomas.          The summary

judgment proof supports LTV's assertion that the APA was presented

to Thomas by LTV personnel and the union steward for acceptance or

rejection, without his further input or negotiation.                Thomas'

continued employment was conditioned upon his acceptance.                When

agreeing to the attendance requirements as a condition to his

continued employment, Thomas also waived grievance or arbitration


                                      12
proceedings related to his attendance, which would presumably

otherwise apply under the CBA. The CBA identifies LTV's continuing

authority to discipline or discharge employees for just cause or

for failure to work, and it also identifies procedures by which

union members may seek redress for any potential abuse of LTV's

authority.   While the summary judgment proof does not detail the

extent of the union steward's involvement in the actual drafting of

the APA, it is undisputed that it was negotiated and entered into

by LTV, the UAW, and Thomas.        We conclude that this document may be

properly described     as    a    collectively-bargained               instrument         and

should be analyzed for preemption purposes just as if it was a CBA.

B. Breach of Contract and Estoppel

        Thomas    asserted    that    the           APA    was    breached      by     LTV's

termination of him for absences resulting from his on-the-job

injury,   specifically       pointing          to     a     disagreement     over         the

interpretation of the APA with regard to how LTV should apply his

time missed when calculating the four-percent maximum. Thomas also

alluded to the provision of the CBA relating to terminations for

"just   cause."     Thomas       claims    that           representations       by    LTV's

labor-relations     representative         concerning            the   effect        of   the

injury-related absences toward the APA induced his reliance or

continued absence from work during his recuperation. Thomas claims

that LTV should be estopped from disavowing these representations.

     As Thomas concedes, to resolve his claims for breach of

contract and estoppel, a determination of how the APA applies days

missed from an on-the-job injury is required.                           Consequently,


                                          13
resolution of these claims are substantially dependent upon an

analysis     of   the   terms    of    the       APA,    a    collectively-bargained

instrument, and are preempted by section 301.

C. Intentional and Negligent Infliction of Emotional Distress

       Thomas also contends that the district court erred in holding

that his state law claims for intentional and negligent infliction

of emotional distress are preempted by section 301.                       He claims that

LTV's "extreme and outrageous conduct" in the handling of the

disciplinary matters amount to negligent or intentional infliction

of emotional distress.          Thomas claims that these causes of action

do    not   require     an   interpretation         of       the   CBA    and   are    only

tangentially related to the APA.

       In Brown v. Southwestern Bell Tel. Co., 901 F.2d 1250 (5th

Cir.1990), an employee was told by his personal physician that he

was    completely       disabled      and    should          not   return       to    work.

Southwestern Bell, however, informed the employee that if he did

not return to work by a certain date, he would be terminated.                           The

employee brought a claim for intentional infliction of emotional

distress based on the fact that Southwestern Bell forced him to

chose between his job and his physician's advice.                        This Court held

that the essence of the employee's claim was that his absence from

work under his physician's orders did not constitute a just cause

for discharge under the CBA.           Consequently, his claim required an

interpretation of the CBA and was held to be preempted by section

301.

       Likewise, in Burgos v. Southwestern Bell, 20 F.3d 633 (5th


                                            14
Cir.1994), the employee's family brought an action for intentional

infliction of emotional distress based on Southwestern Bell's

treatment of the employee, despite its knowledge of his heart

condition.     We held that to determine whether Southwestern Bell

acted wrongfully in the way it transferred the employee from one

section to another, required him to take different tests, and

ultimately terminated him, an analysis of Southwestern Bell's

obligations      under    the     collective-bargaining        agreement      was

necessary.     Burgos, 20 F.3d at 636 (citing Brown and McCormick v.

AT & T Technologies, Inc., 934 F.2d 531 (4th Cir.1991) (en banc),

cert. denied, --- U.S. ----, 112 S. Ct. 912, 116 L. Ed. 2d 813 (1992)

(section   301    preempted      employee's    intentional     and    negligent

infliction of emotional distress claims)).            Because an analysis of

the collective-bargaining agreement was required, the emotional

distress claim was held to be preempted by section 301.              Burgos, 20
F.3d at 636.

       Just as we recognized in Burgos, the employee has the burden

of   proving   wrongful    conduct     by    the   employer.     Thomas      must

demonstrate      that    LTV's     conduct     was    wrongful       under   the

circumstances.     To determine whether LTV's conduct was wrongful

under the circumstances, an analysis of the collective-bargaining

agreement is necessary.         Thus, section 301 preempts Thomas' claims

of intentional and negligent infliction of emotional distress.

D. The Wrongful Discharge Claim

       Thomas argues that the district court erred in finding that

his wrongful discharge claim under Texas Labor Code § 451.001 was


                                       15
preempted    by     section   301.   LTV   presented   Thomas'   deposition

testimony to support its motion for summary judgment.                In his

deposition, Thomas repeatedly testified that the basis for his

wrongful discharge claim was the interpretation and application of

the APA.     As we have already discussed, Thomas' state law claims

are preempted by section 301 if the claims depend on the meaning of

his APA.

     In Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399,

412, 108 S. Ct. 1877, 1885, 100 L. Ed. 2d 410 (1988), the Supreme

Court held that application of state law is preempted by the LMRA

only if such application depends upon the meaning of a CBA.          There,

as   here,    the     plaintiff's    allegations   concerned     retaliatory

discharge, a claim requiring proof that (1) the plaintiff was

discharged or threatened with discharge, and (2) the employer's

motive in discharging or threatening to discharge him was to deter

him from exercising his rights under the Act or to interfere with

his exercise of those rights.

     [E]ven    if     dispute    resolution    pursuant     to    a
     collective-bargaining agreement, on the one hand, and state
     law, on the other, would require addressing precisely the same
     set of facts, as long as the state-law claim can be resolved
     without interpreting the agreement itself, the claim is
     "independent" of the agreement for section 301 preemption
     purposes.

Lingle, 486 U.S. at 408, 108 S.Ct. at 1883.            More recently, in a

Railway Labor Act case, the Supreme Court explicitly adopted the

identical preemption analysis as that used for the LMRA.                 In

Hawaiian Airlines, Inc. v. Norris, a discharged airline mechanic

brought a state court action, alleging violations of public policy


                                      16
and the   Hawaii   whistleblower   act.   The   Court   contrasted   the

employee's claim with one that was preempted because it was "firmly

rooted in a breach of the CBA itself."      Specifically, the Court

stated:

     Here, in contrast, the CBA is not the "only source" of
     respondent's right not to be discharged wrongfully. In fact,
     the "only source" of the right respondent asserts in this
     action is state tort law. Wholly apart from any provision of
     the CBA, petitioners had a state-law obligation not to fire
     respondent in violation of public policy or in retaliation for
     whistleblowing.

Hawaiian Airlines, Inc. v. Norris, --- U.S. ----, ----, 114 S. Ct.
2239, 2246, 129 L. Ed. 2d 203 (1994).         The Supreme Court also

recently held that an employee's action based upon a state-law

right to receive a penalty payment from her employer was not

preempted under the LMRA even though the penalty was tacked to her

wages, which were determined by a governing CBA.           "[W]hen the

meaning of contract terms is not the subject of dispute, the bare

fact that a collective-bargaining agreement will be consulted in

the course of state-law litigation plainly does not require the

claim to be extinguished." Livadas v. Bradshaw, --- U.S. ----, ---

-, 114 S. Ct. 2068, 2078, 129 L. Ed. 2d 93 (1994) (citing Lingle, 486
U.S. at 413 n. 12, 108 S. Ct. at 1885 n. 12).

      Under Tex. Labor Code § 451.001, the plaintiff in a wrongful

discharge case is required to show that the filing of a workers'

compensation claim was a reason for his discharge.        See Azar Nut

Co. v. Caille, 720 S.W.2d 685 (Tex.App.—El Paso 1986), aff'd, 734
S.W.2d 667 (Tex.1987).   It is not incumbent upon the plaintiff to

prove that the filing of the claim was the sole cause for his


                                   17
dismissal.      See Trevino v. Corrections Corp. of Am., 850 S.W.2d
806, 808 (Tex.App.—El Paso 1993, writ denied);              General Elec. Co.

v.   Kunze,    747 S.W.2d 826   (Tex.App.—Waco   1987,   writ   denied).

Nonetheless, the plaintiff must produce some credible evidence of

the employer's retaliatory motive. Texas Division-Tranter, Inc. v.

Carrozza, 876 S.W.2d 312 (Tex.1994) (per curiam).

      In our circuit, two cases are critical to the resolution of

this issue:        Medrano v. Excel Corp., 985 F.2d 230 (5th Cir.1993)

and Jones v. Roadway Express, Inc., 931 F.2d 1086 ("Roadway Express

I "), reh'g denied, 936 F.2d 789 (5th Cir.1991) ("Roadway Express

II   ").      In   Roadway     Express,    the   employer   claimed   that,   at

deposition, the employee "explicitly state[d] that the basis for

his Article 8307c claim expressly involves a misinterpretation of

a provision of the collective bargaining agreement...."                 To the

contrary, this Court stated:

      We did not find such an explicit statement. The testimony
      cited by Roadway refers to the provisions in the CBA which
      Roadway claims justify Jones' dismissal.    As our original
      opinion explained, however, Roadway may have fired Jones for
      employment reasons which the CBA justified. But if it also
      fired him in anticipation of his filing a workers'
      compensation claim, Jones can recover damages.

Roadway Express II, 936 F.2d at 791 (citations omitted).

      In Medrano, the employee argued throughout trial that the

provision of the CBA itself constituted discrimination in violation

of former article 8307c.          Consequently, this Court held that the

claim was preempted because "[the employee] actually drew on the

settlement provision of the CBA itself to establish a violation of

article 8307c...."           Medrano, 985 F.2d at 233.           Further, the


                                          18
employee alleged that by applying this specific provision of the

CBA, the employer discriminated against him for settling a workers'

compensation claim, not for filing one.         Id.

     Recently, this Court followed Roadway Express, distinguishing

Medrano:

     While the [Roadway Express] court noted that "either party may
     still use the CBA to support the credibility of its claims,"
     such reliance does not show that an interpretation of the CBA
     is necessary to resolve [the plaintiff's] claim. In other
     words, although [the defendant] may defend against [the
     plaintiff's] article 8307c claim by arguing that its actions
     were justified by the CBA ... such reliance does not
     necessarily transform [the plaintiff's] article 8307c claim
     into a claim that requires an interpretation of the CBA.

Anderson v. American Airlines, Inc., 2 F.3d 590, 596 (5th Cir.1993)

(citations   omitted).      Nonetheless,   our    decision     in   Anderson

provides no succor to Thomas in this case.        Thomas repeatedly and

explicitly stated during his deposition that the basis for his

wrongful discharge claim was the interpretation of the four-percent

provision contained in the APA;        although given the opportunity,

Thomas never claimed any other basis for his claim.          Neither during

oral argument nor in his brief was counsel for Thomas able to

direct this Court to any testimony or other summary judgment proof

creating a fact issue or otherwise contradicting Thomas' statements

made during his deposition.        Consequently, we find this case

controlled   by   Medrano   because,    here,    we   have   the    explicit

statements found lacking in Roadway Express.          Section 301 preempts

Thomas' claim for wrongful discharge.

                     VI. Statute of Limitations

      Thomas maintains that the district court erred in applying


                                  19
the six-month statute of limitations applicable to "hybrid" section

301 claims because he never sued the UAW.                 Thomas asserts that his

claims, even if preempted, were incorrectly dismissed because he

commenced his action within the appropriate Texas limitations'

periods.

        The     U.S.    Supreme    Court    has   defined      "hybrid"   suits,   as

follows:

     [H]ybrid suits formally comprise two causes of action. First,
     the employee alleges that the employer violated [section 301]
     by breaching the collective-bargaining agreement. Second, the
     employee claims that the union breached its duty of fair
     representation, which the Court has implied from the scheme of
     the NLRA, by mishandling the ensuing grievance-and-arbitration
     proceedings.

Reed v. United Transp. Union, 488 U.S. 319, 328, 109 S. Ct. 621,

627, 102 L. Ed. 2d 665 (1989); see also DelCostello v. International

Bhd. of Teamsters, 462 U.S. 151, 164, 103 S. Ct. 2281, 2290, 76
L. Ed. 2d 476     (1983)     (the      two       claims    are   inextricably

interdependent).           If the employee so chooses, they may sue one

defendant and not the other, but the case to be proved is the same

whether one or both are sued.              DelCostello, 462 U.S. at 165, 103

S.Ct.     at    2291.       However,       if   the    arbitration-and-grievance

proceeding is the exclusive remedy for breach of the CBA, the

employee       may   not   sue    his    employer      under   section    301   until

completion of the proceeding. Daigle v. Gulf States Utilities Co.,

Local 2286, 794 F.2d 974, 977 (5th Cir.), cert. denied, 479 U.S.
1008, 107 S. Ct. 648, 93 L. Ed. 2d 704 (1986).                     The "indispensable

predicate" for a section 301 action against an employer, based on

a violation of a collective-bargaining agreement, is the union's


                                           20
breach of its duty of fair representation.                 Id.    The applicable

statute of limitations for these "hybrid" section 301 claims is six

months, as may be found in section 10(b) of the National Labor

Relations Act (NLRA), 29 U.S.C. § 160(b).            Id.

           Thomas' assertion that his claims are not hybrid in nature

ignores the fact that his claims are based upon the alleged breach

of the APA, not to mention the undisputed fact that he initially

submitted his complaints about the application of the APA through

the grievance procedures provided under the CBA.                 According to the

CBA, these grievance procedures were final and binding on LTV, the

UAW, and Thomas. Consequently, Thomas' grievance about the APA was

a mandatory prerequisite to suit.2             Thomas did not exhaust this

remedy.

       In addition, under the rule of DelCostello, Thomas was bound

by the results of the grievance proceeding unless he could prove

that LTV violated the contract and that the UAW failed to represent

him fairly.       Here, it is undisputed that after Thomas filed his

grievance,       representatives   of    LTV   and   the    UAW    negotiated   a

settlement permitting Thomas to return to work, subject to a second

APA.       Thomas, however, rejected this settlement in favor of filing

suit, a step prohibited under DelCostello unless there was some

breach of fair representation by the UAW.            Consequently, the only

federal claims that Thomas could assert against LTV based on the


       2
      In the context of section 301, federal law ordinarily
requires the employee to complete his grievance proceeding before
filing suit. Parham v. Carrier Corp., 9 F.3d 383, 390 (5th
Cir.1993).

                                        21
interpretation and application of the APA were hybrid section

301/fair representation claims, regardless of whether or not the

UAW was joined as a party.

     Thomas did not file suit until twenty-one months after the

termination of his grievance proceeding.   All of his claims were

barred by the applicable six-month statute of limitations.    The

district court's summary judgment is AFFIRMED in all respects.




                               22